Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-31 are pending. 

Election/Restrictions
Applicants’ election of Group II and the following species: polyacrylate-33 as a species of hydrophobically modified polymer, in the reply filed on 9/12/2022 is acknowledged. The election was made without traverse.  
Upon reconsideration, the requirement to select a species from different enveloped viruses is hereby withdrawn. 
Accordingly, claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-21 and 24-31 are under examination in the instant office action. 

                                                    Claim Objections
Claims 2-5, 7-19, 27, and 31 are objected to because of the following informalities: 
Claim 5 recites an acronym ‘TEP’. The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed. For example: trans-epithelial permeability (TEP).
In Claim 2 -5, 7-19, 27, and 31, a comma (,) should be inserted before “wherein” in line 1.  
In Claim 8, “or” before “rectal tissue” in line 2 should be deleted.
In claim 9, the term “said” before “the number” in line 1 should be deleted.
Claims 10 and 29 recite the following the term: “Copolymer)” in line 5 and 6, respectively. The parenthesis appears to be a typographic error and should be deleted. Also, claims 10 and 29 recite the word ‘and’ before the word ‘polyacrylate-33 in line 6, which appears to be a typographic error, i.e., intends to recite as: “hydrophobically modified anionic thickener, polyacrylate-33, and combinations thereof”. 
Appropriate corrections are required.

Duplicate Claims, Warning
Applicant is advised that should claim 9 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Since claim 27 is a substantial duplicate of claim 9, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, 21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All dependent claims are included.
Claim 6 recites “[A] method according to claim 1 further comprising “applying said anti-viral composition to infectable surfaces of a subject”. However, claim 1 recites an active step of “contacting said virus with an anti-viral composition”. Thus, it is unclear how these two steps are related and performed: 1) are they separate steps or 2) is it intended to recite “said contacting is done by “applying said anti-viral composition to infectable surfaces of a subject”? If they are separate steps, how can the anti-viral composition be applied to infectable surfaces of a subject after “contacting said virus with an anti-viral composition”? Clarification is required. For the examination purpose, the second interpretation will be used.
Claims 9 and 27 recite the numerical value 100,000, but is missing units.  It is unclear whether it is Da (Daltons) or kDa. The specification also does not provide the unit. For the examination purpose, it is interpreted to be 100,000 Da.
Claim 21 depends from claim 21 itself, thus rendering the claim indefinite. For the examination purpose, claim 21 is interpreted to be dependent from independent claim 20. It should be noted that if claim 21 is amended to depend from claim 20, claim 21 will be a substantial duplicate of claim 6.  

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 27 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Independent Claim 1 recites the phrase “high molecular weight”. According to the specification, the term “high molecular weight” polymer refers to a polymer having a number average molecular weight (Mn) of at least about 100,000 or more as measured by gel permeation chromatography (GPC) calibrated with a poly(methyl methacrylate) (PMMA) standard (see p14. Lines 3-6). Thus, said high molecular weight hydrophobically modified polymer recited in the claim 1 is interpreted to be a high molecular weight hydrophobically modified polymer having at least about 100,000 or more as measured by gel permeation chromatography (GPC) calibrated with a poly(methyl methacrylate) (PMMA) standard as defined by the instant specification.  
However, claims 9 and 27, which depend from claim 1, recite “the number average molecular weight (Mn) of said high molecular weight hydrophobically modified polymer is at least about 100,000 or more as measured by gel permeation chromatography (GPC) calibrated with a poly(methyl methacrylate) (PMMA) standard. 
As such, claims 9 and 27 fail to further limit the subject matter of the claim 1 from which they depend. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050244365 (hereafter, Labib) in view of US 20140234249 (hereafter, Capone). 
Labib teaches methods for the treatment or prevention, or decreasing the frequency of transmission of a virus, such as human immunodeficiency virus type 1 (HIV-1) (e.g., enveloped viruses; member of retroviridae lentivirus), Herpes Simplex virus type 1 (HSVl: Herpesviridae), or Herpes Simplex Virus Type 2 (HSV2) (e.g., enveloped viruses), or other viruses, comprising administering a therapeutically effective amount of an anionic cellulose- an acrylic-based copolymer  with a pharmaceutically acceptable carrier or diluent wherein the cellulose or acrylic backbone is substituted with hydrophobic moiety (i.e., hydrophobically modified polymer) (abstract, [0042]-[0054], [0058], [0063], [0085], [0142], and claims 1 and 3-4). Labib discloses that acrylic copolymers having an average molecular weight of 216,000 daltons and 1.98 MM (1.98x106 daltons, i.e., high molecular weight) in 0.1% concentration inhibit HIV-1 transmission, ([0197] and Table 2). 
Labib further teaches that the resultant polymers (hydrophobically modified polymers) can remain molecularly dispersed in solution (or gel or other formulation) and mostly dissociated over a wide range of physiological microenvironments, such as the vaginal lumen (i.e., vaginal tissue) (abstract). Labib further teaches that for derivatization of acrylic-based polymers, one skilled in the art could imagine several different mechanisms for creating diversity within the acrylic polymer or copolymer motif that will allow for variation in charge density or hydrophobicity ([0173]). Labib also teaches that hydrophobic modifications also impart on the resultant molecule potent antiviral properties to suppress infectivity (abstract, [0130] and [0199]).). Labib further teaches that striking the balance between electrostatic and hydrophobic interaction in the resulting polymer is important to molecular binding of said polymer with glycoproteins on viral and cellular surfaces and interaction with viral surface proteins including gp120 and gp 41 of HIV-1 specifically requires both electrostatic and hydrophobic interactions to affect tight binding to the antiviral agent that would in turn prevent viral binding to cell surface receptors such CD4 or co-receptor like CCR5 and CXCR4 ([0080]). Thus, Labib teaches “inhibiting entry of enveloped viruses into cells” by preventing viral binding to cell surface receptors. 
Labib teaches that the polymers are used as general disinfectants for use in eye drops, contact lens solutions, body washes, soaps, mouth washes, toothpastes, and other personal care and hygiene products. (non-biological surfaces), and can be used as vehicles for drug delivery, an adjuvant in a therapeutic formulation, or as a preservative (ingestible surfaces), wherein these compounds can be delivered in a liquid or solid dosage form and can be incorporated into barrier devices such as condoms, diaphragms, or cervical caps, to help prevent the transmission of STDs (abstract and [0015]). 
Labib teaches a suitable dose will range from about 0.001 to 25% wt/vol, preferably in the range of 0.001 to 5% wt/vol of formulated material ([0144]), which overlaps the range in instant claim 12. Labib teaches liquid preparations may be presented as a dry product for constitution with water ([0147]). When the percentage of the polymer is 0.001 to 5% wt/vol, then the amount of water present in the aqueous solution would be at about 95-99.999% wt/vol, which reads on the range recited in claims 13-14.
In addition, Labib teaches pharmaceutical formulations comprise those suitable for oral, rectal, nasal, topical, (including buccal and sub-lingual), transdermal, vaginal or parenteral administration or in a form suitable for administration by inhalation or insufflation ([0146]). Furthermore, Labib teaches that for topical administration to the epidermis (mucosal or cutaneous surfaces) (contacting infectible surface), the acrylic based polymers are formulated as ointments, creams or lotions, or as a transdermal patch and the formulations suitable for vaginal administration can be delivered in a liquid or solid dosage form and can be incorporated into barrier devices such as condoms, diaphragms, or cervical caps (non-biological surface), to help prevent the transmission of STD (abstract and [0146]-[0153]).
Labib differ from the instant invention in that Labib does not specifically disclose polyacrylate-33 as hydrophobically modified acrylic-based polymers and is silent about the percentage of surfactant having an HLB greater than about 12.
However, it was known in the art that polyacrylate-33 is hydrophobically modified acrylic-based polymer and could be used for anti-viral compositions for inhibiting viral transmission as evidenced by Capone. 
Capone teaches an anti-viral composition comprising at least one hydrophobically modified acrylic polymer, which includes polyacrylate-33 (Rhodia, Cranbury, N.J.) (abstract, [0024], [0010], [0028], and [0054]). Polyacrylate-33 (elected species) is the same species recited in claim 11 as high molecular weight hydrophobically modified alkali soluble emulsion (HASE) polymer.  
Capone further teaches the composition is preferably substantially free of surfactant, including anionic, cationic, amphoteric, or nonionic surfactants ([0051]). Capone further teaches that the topical compositions useful in the methods of this invention may also be formulated as emulsions and if the carrier is an emulsion, preferably from about 1% to about 10% (e.g., from about 2% to about 5%) of the carrier contains an emulsifier(s) (surfactant) ([0045]). These teachings read on the percentage of surfactant having an HLB greater than about 12 as recited in claims 1-4.
Capone further teaches that the compositions useful in the methods of this invention include gels and liquid compositions that may be applicable to mucosal surfaces for inhibiting viral transmission (i.e., inhibiting entry of virus) and mucosal surfaces include but are not limited to the vagina, rectum, nasal passages, mouth and throat ([0046]).
Capone further teaches the polymeric materials useful in the composition are preferably non-crosslinked, linear acrylic copolymers that are very mild to the skin and mucosa and preferably have a number average molecular weight of  about 100,000 or less as measured by gel permeation chromatography (GPC) calibrated with a poly(methyl methacrylate) (PMMA) standard ([0026]). The range overlaps with those claimed (i.e., 100,000). 
Capone teaches that the polymers are most preferably present in the amount of from about 0.1% to about 0.5% by weight of the composition ([0035]) and the topical compositions may be formulated as solutions and solutions preferably contain an aqueous solvent (e.g., from about 50% to about 99.99% or from about 90% to about 99% of a cosmetically acceptable aqueous solvent) ([0039]).  Capone specifically discloses that all polymers including polyacrylate-33 were diluted to 0.5% active formulation in water (95.5%)([0054]). The ranges fall within or overlap with those recited in claims 12-14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-viral composition comparing polyacrylate-33, which is substantially free of surfactant, taught by Capone, for inhibiting the transmission of enveloped viruses such as HIV-1, HSVl, or Herpes Simplex Virus Type 2 (HSV2) or other enveloped viruses via blocking entry of the virus as taught by Labib because Labib already teaches hydrophobically modified acrylic-based polymers are effective for inhibiting entry of the viruses into cells and viral transmission and polyacrylate-33 was taught to be a hydrophobically modified acrylic-based polymer that is very mild to the skin and mucosa and useful for inhibiting viral transmission as evidenced by Capone.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the antiviral composition to biological or non-biological surface or an ingestible surface, which may be contaminated by the viruses (infectible surfaces), for preventing viral transmission as taught by Labib. The skilled artisan would have been motivated to do so on the reasonable expectation that polyacrylate-33 as a hydrophobically modified acrylic-based polymer would have antiviral effects (i.e., inhibiting entry of enveloped viruses and inhibiting transmission of enveloped viruses by blocking viral binding to cell surface receptors) similar to those hydrophobically modified polymers disclosed in Labib.  
As to claims 5 and 19, Capone discloses the same anti-viral composition comprising the same polymer (i.e, polyacrylate-33) in water, which substantially free of any surfactant as claimed. Thus, the anti-viral composition of the prior art necessarily has TEP as recited in claim 5 and necessarily does not substantially disrupt biological surfaces as recited in claim 19. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As to claim 31, Capone also teaches that the compositions intended for vaginal use may also contain one or more spermicides such as nonoxynol-9 ([0048]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add nonoxynol-9 to the anti-viral composition comprising hydrophobically modified polymer such as polyacrylate-33 when the composition is intended for vaginal use because such combination has been suggested by Capone and the skilled artisan would have expected that  nonoxynol-9 would provide additional effect (spermicides) as evidenced by Capone.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 24-31 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-28 of co-pending Application No. 16/856893 (herein ‘893). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and’893 claims are directed to common subject matter. 
Instant claims are directed to a method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer such as polyacrylate-33 in an amount effective to inhibit entry of viruses into cells, wherein said composition comprises less than about 9% by weight of surfactant having an HLB of greater than 12. Similarly, ‘893 claims are also directed to a method of inhibiting entry of enveloped viruses into cells comprising contacting said viruses with an anti-viral composition comprising at least one high molecular weight hydrophobically modified polymer such as polyacrylate-33 in an amount effective to inhibit entry of viruses into cells, wherein said anti-viral composition is substantially free of surfactant having an HLB greater than about 12. While there is a slight difference in wording regarding the amount of surfactant, one of ordinary skill in the art would underhand that ‘substantially free of’ would encompass “less than about 9%, between 0.375 and 9%, between 0.375 and 6%, and between 0.375 and 3% by weight of surfactant” as claimed. Thus, instant claims are anticipated by, or would have been obvious over the ‘893 claims.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611